           Case 20-50454-LSS    Doc 54   Filed 05/06/20   Page 1 of 37




                 IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )    Chapter 11
                                          )
PES HOLDINGS, LLC, et al.,                )    Case No. 19-11626 (LSS)
                                          )
                   Debtors.               )    (Jointly Administered)
_________________________________________ )
                                          )
PES HOLDINGS, LLC, NORTH YARD GP,         )
LLC, NORTH YARD LOGISTICS, L.P., PES      )
ADMINISTRATIVE SERVICES, LLC, PES         )
ENERGY INC., PES INTERMEDIATE, LLC,       )
PES ULTIMATE HOLDINGS, LLC,               )
PHILADELPHIA ENERGY SOLUTIONS             )
REFINING AND MARKETING LLC                )
                                          )
                   Plaintiffs,            )    Adversary Proceeding
                                          )
            -and-                         )    Case No. 20-50454 (LSS)
                                          )
ICBC STANDARD BANK PLC,                   )
                                          )
                   Intervenor-Plaintiff,  )
                                          )
                   v.                     )
                                          )
ALLIANZ GLOBAL RISKS US INSURANCE         )
CO., AXA CORPORATE SOLUTIONS              )
ASSURANCE, CERTAIN UNDERWRITERS           )
AT LLOYD’S, LONDON SUBSCRIBING TO         )
POLICY NO. 18NSRO1797-01, CERTAIN         )
UNDERWRITERS AT LLOYD’S LONDON            )
SUBSCRIBING TO POLICY NO.                 )
AJK148822G18, CERTAIN UNDERWRITERS        )
AT LLOYD’S, LONDON SUBSCRIBING TO         )
POLICY NO. EN100070-18, CERTAIN           )
UNDERWRITERES AT LLOYD’S, LONDON          )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1800181, CERTAIN                )
UNDERWRITERS AT LLOYD’S LONDON            )
SUBSCRIBING TO POLICY NO. (UMR)           )
B1526ENNMG1800261, CERTAIN                )
UNDERWRITERS AT LLOYD’S LONDON            )
             Case 20-50454-LSS       Doc 54       Filed 05/06/20   Page 2 of 37




SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1900279, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800280, CERTAIN                         )
UNDERWRITERS AT LLOYD’S LONDON                     )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800281, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800282, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY NO. (UMR)                    )
B1526ENNMG1800283, CERTAIN                         )
UNDERWRITERS AT LLOYD’S, LONDON                    )
SUBSCRIBING TO POLICY. NO. (UMR)                   )
B1526ENNMG1800285, GENERAL                         )
SECURITY INDEMNITY COMPANY OF                      )
ARIZONA, GREAT LAKES INSURANCE SE,                 )
HDI GLOBAL INSURANCE CO., HDI                      )
GLOBAL SPECIALTY SE, HELVETIA                      )
SWISS INSURANCE COMPANY IN                         )
LIECHTENSTEIN LTD., LANCASHIRE                     )
INSURANCE COMPANY (UK) LTD.,                       )
LIBERTY MUTUAL INSURANCE CO.,                      )
MAPFRE RE COMPANIA DE                              )
REASEGUROS, S.A., PARTNERRE                        )
IRELAND INSURANCE DAC, STARR                       )
TECHNICAL RISKS AGENCY, INC.,                      )
WESTPORT INSURANCE CORP., XL                       )
INSURANCE AMERICA, INC., and ZURICH                )
AMERICAN INSURANCE CO.                             )
                                                   )
                  Defendants.                      )
_________________________________________

                 ANSWER TO ICBCS’S INTERVENOR COMPLAINT

       Defendants Allianz Global Risks US Insurance Company, XL Insurance Company SE

improperly named as AXA Corporate Solutions Assurance, Certain Underwriters at Lloyd's,

London subscribing to Policy No. 18NSRO1797-01, Certain Underwriters at Lloyd's, London

subscribing to Policy No. AJK148822G18, Certain Underwriters at Lloyd's, London subscribing




                                              2
              Case 20-50454-LSS        Doc 54       Filed 05/06/20   Page 3 of 37




to Binder No. EN100070-18, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800181, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800261, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1900279, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800280, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800281, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800282, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800283, Certain Underwriters at Lloyd's, London subscribing to Policy No.

B1526ENNMG1800285, General Security Indemnity Company of Arizona, Great Lakes

Insurance SE, HDI Global Insurance Company, HDI Global Specialty SE, Helvetia Swiss

Insurance Company in Liechtenstein Ltd., Lancashire Insurance Company (UK) Limited, Liberty

Mutual Insurance Company, Mapfre España, Compañia International De Seguros Y Reaseguros

S.A. improperly named Mapfre Re Compania de Reaseguros, S.A., PartnerRe Ireland Insurance

DAC, Ace American Insurance Company improperly named Starr Technical Risks Agency, Inc.,

Westport Insurance Corporation, XL Insurance America, Inc., and Zurich American Insurance

Company (individually, each an "Insurer," and, collectively, the "Insurers"), by and through their

undersigned counsel, as and for their Answer to Intervenor-Plaintiff ICBC Standard Bank Plc’s

(“ICBCS”) Intervenor-Complaint, allege, upon information and belief as follows:

                                 NATURE OF THE ACTION

       1.      Paragraph 1 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Furthermore, Paragraph 1 calls for a legal conclusion as to which no response is




                                                3
               Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 4 of 37




required. To the extent that a response is required, Insurers deny the allegations set forth in

Paragraph 1.

       2.      Insurers admit that the Debtors initiated an Adversary Proceeding and there was an

explosion at the Girard Point refining facility on June 21, 2019. The remaining allegations of

Paragraph 2 are conclusions of law to which no response is required. To the extent a response is

required, Insurers deny the remaining allegations set forth in Paragraph 2. To the extent the

allegations of Paragraph 2 paraphrase and reference the terms of a written document, specifically

insurance contracts, the contents of which speak for themselves and are the best evidence of their

terms, and any allegations inconsistent therewith are denied.

       3.      Paragraph 3 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Furthermore, Paragraph 3 calls for a legal conclusion as to which no response is

required. To the extent that a response is required, Insurers deny the allegations set forth in

Paragraph 3.

       4.      Paragraph 4 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Insurers deny the allegations set forth in Paragraph 4, except aver that Insurers have

made advance payments for property damage and business interruption losses to the Debtors. By

way of further answer, ICBCS has not provided sufficient supporting documentation that would

allow Insurers to evaluate any of its claims for coverage.

                                 JURISDICTION AND VENUE

       5.      Admit.




                                                  4
              Case 20-50454-LSS          Doc 54       Filed 05/06/20    Page 5 of 37




       6.      Paragraph 6 calls for a legal conclusion as to which no response is required, except

for the last sentence of this paragraph. To the extent that a response is otherwise required, Insurers

deny that 28 U.S.C. § 157 provides a basis for subject-matter jurisdiction, but admit that this case

falls within the district court’s “related-to” jurisdiction set forth in 28 U.S.C. § 1334(b) that has

been referred to this Court pursuant 28 U.S.C. § 157(a) and (c)(1), and the Amended Standing

Order of Reference entered by the U.S. District Court for the District of Delaware, dated February

29, 2012. Pursuant to Federal Rule of Bankruptcy Procedure 7012(b), Insurers admit that this is a

non-core matter.

       7.      Paragraph 7 calls for a legal conclusion as to which no response is required. To the

extent that a response is required, Insurers deny the allegations set forth in Paragraph 7.

       8.      Insurers deny the allegations set forth in Paragraph 8, except aver that Insurers

issued the Policies, which are written documents, the contents of which speak for themselves and

are the best evidence of their terms, and any allegations inconsistent therewith are denied.

       9.      Paragraph 9 does not contain any factual allegation to which a response is required.

Pursuant to Federal Rule of Bankruptcy Procedure 7012(b), Insurers state that they do not consent

to the entry of final orders or judgments by this Court, and expressly preserve their rights, provided

in 28 U.S.C. § 157(1) and Article III of the Constitution, to de novo review, by the district court,

of this Court’s proposed findings and conclusions.

       10.     Paragraph 10 calls for a legal conclusion as to which no response is required. To

the extent that a response is required, Insurers admit that venue is proper in this Court.

                                          THE PARTIES

       11.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 11.




                                                  5
             Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 6 of 37




       12.    Insurers deny the allegations set forth in Paragraph 12, except aver that Allianz

Global Risks US Insurance Company is an insurance company incorporated in Illinois.

       13.    Insurers deny the allegations set forth in Paragraph 13, except aver that AXA

Corporate Solutions Assurance merged into XL Insurance Company SE on December 31, 2019.

XL Insurance Company SE assumed all assets and liabilities of AXA Corporate Solutions

Assurance. XL Insurance Company SE is registered in the Republic of Ireland.

       14.    Insurers deny the allegations set forth in Paragraph 14, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. 18NSRO1797-01 and is organized under

the laws of England and Wales.

       15.    Insurers deny the allegations set forth in Paragraph 15, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. AJK148822G18 and is organized under

the laws of England and Wales.

       16.    Insurers deny the allegations set forth in Paragraph 16, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Binder No. EN100070-18 and is organized under

the laws of England and Wales.

       17.    Insurers deny the allegations set forth in Paragraph 17, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800181 and are

organized under the laws of England and Wales.

       18.    Insurers deny the allegations set forth in Paragraph 18, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENMG1800261 and are organized

under the laws of England and Wales.




                                                6
              Case 20-50454-LSS        Doc 54       Filed 05/06/20   Page 7 of 37




       19.     Insurers deny the allegations set forth in Paragraph 19, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1900279 and are

organized under the laws of England and Wales.

       20.     Insurers deny the allegations set forth in Paragraph 20, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800280 and are

organized under the laws of England and Wales.

       21.     Insurers deny the allegations set forth in Paragraph 21, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800281 and is

organized under the laws of England and Wales.

       22.     Insurers deny the allegations set forth in Paragraph 22, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800282 and are

organized under the laws of England and Wales.

       23.     Insurers deny the allegations set forth in Paragraph 23, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800283 and are

organized under the laws of England and Wales.

       24.     Insurers deny the allegations set forth in Paragraph 24, except aver that Certain

Underwriters at Lloyd’s, London subscribe to Policy No. B1526ENNMG1800285 and are

organized under the laws of England and Wales.

       25.     Insurers deny the allegations set forth in Paragraph 25, except aver that General

Security Indemnity Company of Arizona is an insurance company incorporated in Arizona with

its principal place of business in New York.




                                                7
               Case 20-50454-LSS        Doc 54       Filed 05/06/20   Page 8 of 37




         26.   Insurers deny the allegations set forth in Paragraph 26, except aver that Great Lakes

Insurance SE is a member company of Munich RE and organized under the laws of the European

Union.

         27.   Insurers deny the allegations set forth in Paragraph 27, except aver that HDI Global

Insurance Company is an insurance company incorporated in Illinois.

         28.   Insurers deny the allegations set forth in Paragraph 28, except aver that HDI Global

Specialty SE is organized under the laws of the European Union.

         29.   Insurers deny the allegations set forth in Paragraph 29, except aver that Helvetia

Swiss Insurance Company in Liechtenstein Ltd. is an insurance company organized under the laws

of the Principality of Liechtenstein.

         30.   Insurers deny the allegations set forth in Paragraph 30, except aver that Lancashire

Insurance Company (UK) Limited is an insurance company organized under the laws of England

and Wales.

         31.   Insurers deny the allegations set forth in Paragraph 31, except aver that Liberty

Mutual Insurance Company is an insurance company incorporated in Massachusetts.

         32.   Insurers deny the allegations set forth in Paragraph 32 except aver that the correct

name of the insurer is MAPFRE ESPAÑA, Compañia International De Seguros Y Reaseguros

S.A.

         33.   Insurers deny the allegations set forth in Paragraph 33, except aver that PartnerRe

Ireland Insurance DAC is an insurance company organized under the laws of Ireland.

         34.   Insurers deny the allegations set forth in Paragraph 34. Starr Technical Risks

Agency, Inc. is not an insurance company incorporated in New York. The Policy in question was

issued by Ace American Insurance Company.




                                                 8
              Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 9 of 37




       35.     Insurers deny the allegations set forth in Paragraph 35, except aver that Westport

Insurance Corporation is a member company of Swiss RE and incorporated in Missouri.

       36.     Insurers deny the allegations set forth in Paragraph 36, except aver that XL

Insurance America, Inc. is an insurance company incorporated in Delaware.

       37.     Insurers deny the allegations set forth in Paragraph 37, except aver that Zurich

American Insurance Company is an insurance company incorporated in New York.

                                 FACTUAL BACKGROUND

       38.     Insurers deny the allegations set forth in Paragraph 38, except aver that Insurers

issued the Policies effective November 1, 2018 through November 1, 2019, which are written

documents, the contents of which speak for themselves and are the best evidence of their terms,

and any allegations inconsistent therewith are denied. It is further denied that Exhibits 2-28

attached to Plaintiff’s Complaint are true and complete copies of the Polices issued by Insurers.

       39.     Paragraph 39 references the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied. Insurers admit that the Policies are governed by

and construed in accordance with the laws of the state of New York.

       40.     Insurers deny the allegations set forth in Paragraph 40, except aver that Paragraph

40 paraphrases and references the terms of a written document, specifically insurance contracts,

the contents of which speak for themselves and are the best evidence of their terms, and any

allegations inconsistent therewith are denied.

       41.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 41. To the extent the allegations of Paragraph 41 purport to




                                                 9
                Case 20-50454-LSS        Doc 54     Filed 05/06/20     Page 10 of 37




reference the terms of a written document, the contents of which speak for itself and is the best

evidence of its terms, any allegations inconsistent therewith are denied.

          42.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 42. To the extent the allegations of Paragraph 42 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

          43.    Insurers deny the allegations set forth in Paragraph 43, except aver that Paragraph

43 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

          44.    The allegations of Paragraph 44 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent Paragraph 44

references the terms of a written document, including insurance contracts, the contents of which

speak for itself and is the best evidence of its terms, and any allegations inconsistent therewith are

denied.

          45.    Insurers deny the allegations set forth in Paragraph 45, except aver that Paragraph

45 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

          46.    Insurers deny the allegations set forth in Paragraph 46, except aver that Paragraph

46 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.




                                                  10
              Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 11 of 37




       47.     Insurers deny the allegations set forth in Paragraph 47, except aver that Paragraph

47 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       48.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 48. To the extent the allegations of Paragraph 48 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       49.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 49. To the extent the allegations of Paragraph 49 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       50.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 50, except aver that the Refining Complex consisted of the Girard

Point and Point Breeze refineries. To the extent the allegations of Paragraph 50 purport to reference

the terms of a written document, the contents of which speak for itself and is the best evidence of

its terms, any allegations inconsistent therewith are denied.

       51.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 51. To the extent the allegations of Paragraph 51 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       52.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 52. To the extent the allegations of Paragraph 52 purport to




                                                 11
              Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 12 of 37




paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       53.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 53. To the extent the allegations of Paragraph 53 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       54.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 54. To the extent the allegations of Paragraph 54 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       55.     Paragraph 55 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 55. To the extent the allegations of Paragraph 55 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       56.     Paragraph 56 fails to comply with Fed. R. Civ. P. 10(b)’s fundamental pleading

requirement that claims or defenses be stated in numbered paragraphs limited to a single set of

circumstances. Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 56. To the extent the allegations of Paragraph 56 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.




                                                 12
              Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 13 of 37




       57.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 57. To the extent the allegations of Paragraph 57 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       58.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 58. To the extent the allegations of Paragraph 58 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       59.     Insurers deny the allegations set forth in Paragraph 59. To the extent the allegations

refer to pleadings and orders in the Debtors bankruptcy action, those documents are in writing, the

contents of which speak for themselves and are the best evidence of their terms, any allegations

inconsistent therewith are denied.

       60.     Insurers deny the allegations set forth in Paragraph 60, except aver that Paragraph

60 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       61.     Insurers deny the allegations set forth in Paragraph 61, except aver that Paragraph

61 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       62.     Insurers deny the allegations set forth in Paragraph 62, except aver that Paragraph

62 references the terms of a written document, specifically insurance contracts, the contents of




                                                 13
             Case 20-50454-LSS         Doc 54    Filed 05/06/20     Page 14 of 37




which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       63.     Insurers deny the allegations set forth in Paragraph 63, except aver that Paragraph

63 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       64.     Insurers deny the allegations set forth in Paragraph 64, except aver that Paragraph

64 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       65.     Insurers deny the allegations set forth in Paragraph 65, except aver that Paragraph

65 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       66.     Insurers deny the allegations set forth in Paragraph 66, except aver that Paragraph

66 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       67.     Insurers deny the allegations set forth in Paragraph 67, except aver that Paragraph

67 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.




                                                14
             Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 15 of 37




       68.     Insurers deny the allegations set forth in Paragraph 68, except aver that Paragraph

68 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       69.     Insurers deny the allegations set forth in Paragraph 69, except aver that Paragraph

69 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       70.     Insurers deny the allegations set forth in Paragraph 70, except aver that Paragraph

70 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied.

       71.     Insurers deny the allegations set forth in Paragraph 71.

       72.     Insurers deny the allegations set forth in Paragraph 72, except aver that Paragraph

72 references the terms of a written document, specifically insurance contracts, the contents of

which speak for themselves and are the best evidence of their terms, and any allegations

inconsistent therewith are denied. By way of further answer, Insurers admit that the total of all

claims under the Policies, including claims by loss payees, mortgagees, and additional insureds

cannot exceed the limit of $1,250,000,000.

       73.     Insurers deny the allegations set forth in Paragraph 73, except aver that there was

an explosion at the Girard Point Refinery on June 21, 2019.

       74.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 74.




                                                15
              Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 16 of 37




       75.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 75.

       76.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 76.

       77.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 77. To the extent the allegations of Paragraph 77 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       78.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 78. To the extent the allegations of Paragraph 78 purport to

paraphrase and reference the terms of a written document, the contents of which speak for itself

and is the best evidence of its terms, any allegations inconsistent therewith are denied.

       79.     Insurers deny the allegations set forth in Paragraph 79, except aver that notice was

provided on June 21, 2019.

       80.     Insurers deny the allegations set forth in Paragraph 80, except aver that Plaintiffs

met with Insurers and their representatives on or about August 13, 2019.

       81.     Insurers deny the allegations set forth in Paragraph 81.

       82.     Insurers deny the allegations set forth in Paragraph 82, except aver that Insurers

have made advance payments for property damage to the refinery.

       83.     Insurers deny the allegations set forth in Paragraph 83, except aver that Insurers

retained Integra Technical Services (“Integra”) as their claims adjuster. To the extent the

allegations of Paragraph 83 purport to paraphrase and reference the terms of a written document,




                                                 16
              Case 20-50454-LSS          Doc 54     Filed 05/06/20      Page 17 of 37




the contents of which speak for itself and is the best evidence of its terms, any allegations

inconsistent therewith are denied.

       84.     Insurers deny the allegations set forth in Paragraph 84. To the contrary, Insurers

have paid Plaintiffs for those amounts that have been properly supported and verified.

       85.     Insurers deny the allegations set forth in Paragraph 85, except aver that Plaintiffs

initiated an Adversary Proceeding on February 12, 2020.

       86.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 86.

       87.     Insurers deny the allegations set forth in Paragraph 87, except aver that Plaintiffs

provided a claim submission to Integra on or about February 21, 2020. To the extent the allegations

of Paragraph 87 purport to paraphrase and reference the terms of a written document, the contents

of which speak for itself and is the best evidence of its terms, any allegations inconsistent therewith

are denied.

       88.     Insurers deny the allegations set forth in Paragraph 88, except aver that ICBCS sent

notice of claim to Aon on July 12, 2019.

       89.     Insurers deny the allegations set forth in Paragraph 89, except aver that Paragraph

89 references the terms of a written document, the contents of which speak for itself and are the

best evidence of its terms, and any allegations inconsistent therewith are denied.

       90.     Insurers deny the allegations set forth in Paragraph 90, except aver that Integra

provided a Reservation of Rights letter to ICBCS on September 20, 2019. To the extent the

allegations of Paragraph 90 purport to references the terms of a written document, the contents of

which speak for itself and is the best evidence of its terms, any allegations inconsistent therewith

are denied.




                                                  17
                Case 20-50454-LSS        Doc 54     Filed 05/06/20     Page 18 of 37




          91.    Insurers deny the allegations set forth in Paragraph 91, except aver that Paragraph

91 references the terms of a written document, the contents of which speak for itself and are the

best evidence of its terms, and any allegations inconsistent therewith are denied.

          92.    Admit.

          93.    Insurers deny the allegations set forth in Paragraph 93, except aver that Paragraph

93 references the terms of a written document, the contents of which speak for themselves and are

the best evidence of their terms, and any allegations inconsistent therewith are denied.

          94.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 94.

          95.    Insurers deny the allegations set forth in Paragraph 95, except aver that ICBCS

submitted an initial claim to Integra on January 15, 2020. To the extent the allegations of Paragraph

95 purport to paraphrase and reference the terms of a written document, the contents of which

speak for itself and is the best evidence of its terms, any allegations inconsistent therewith are

denied.

          96.    Insurers deny the allegations set forth in Paragraph 96, except aver that ICBCS

submitted a refined claim on February 12, 2020. To the extent the allegations of Paragraph 96

purport to paraphrase and reference the terms of a written document, the contents of which speak

for itself and is the best evidence of its terms, any allegations inconsistent therewith are denied.

          97.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 97.

          98.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 98.




                                                  18
              Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 19 of 37




       99.     Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 99.

       100.    Insurers deny the allegations set forth in Paragraph 100. By way of further answer,

ICBCS has not provided sufficient supporting documentation that would allow Insurers to evaluate

any of its claims for coverage.

       101.    Insurers deny the allegations set forth in Paragraph 101, except aver that Integra

provided an updated Reservation of Rights letter to ICBCS on February 21, 2020. To the extent

the allegations of Paragraph 101 purport to paraphrase and reference the terms of a written

document, the contents of which speak for itself and is the best evidence of its terms, any

allegations inconsistent therewith are denied.

       102.    Insurers deny the allegations set forth in Paragraph 102, except aver that Insurers’

consultants met with ICBCS, FTI, and Plaintiffs’ representatives on February 26, 2020.

       103.    Admit Insurers have not issued any payments directly to ICBCS.

       104.    Paragraph 104 calls for a legal conclusion as to which no response is required. To

the extent that a response is required, Insurers deny the allegations set forth in Paragraph 104.

                         COUNT I – DECLARATORY JUDGMENT

       105.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 104 with the same force and effect.

       106.    The allegations of Paragraph 106 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 106 paraphrase or reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.




                                                 19
              Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 20 of 37




       107.    The allegations of Paragraph 107 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 107 paraphrase or reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.

       108.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 108.

       109.    The allegations of Paragraph 109 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       110.    The allegations of Paragraph 110 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       111.    The allegations of Paragraph 111 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       112.    Insurers deny the allegations set forth in Paragraph 112.

       113.    Insurers deny the allegations set forth in Paragraph 113, except aver that Insurers

have not made any payments directly to ICBCS.

       114.    The allegations of Paragraph 114 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                         COUNT II – DELCARATORY JUDGMENT

       115.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 114 with the same force and effect.

       116.    The allegations of Paragraph 116 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of




                                                 20
              Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 21 of 37




Paragraph 116 paraphrase or reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.

       117.    The allegations of Paragraph 117 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 117 paraphrase and reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.

       118.    Insurers deny knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 118.

       119.    The allegations of Paragraph 119 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       120.    The allegations of Paragraph 120 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       121.    The allegations of Paragraph 121 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       122.    Insurers deny the allegations set forth in Paragraph 122.

       123.    Insurers deny the allegations set forth in Paragraph 123, except aver that Insurers

have not made any payments directly to ICBCS.

       124.    The allegations of Paragraph 124 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

                           COUNT III – BREACH OF CONTRACT




                                                 21
              Case 20-50454-LSS         Doc 54       Filed 05/06/20   Page 22 of 37




       125.    Insurers repeat, reiterate, and reallege each and every response made in response to

Paragraphs 1 through 124 with the same force and effect.

       126.    The allegations of Paragraph 126 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 126 paraphrase or reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.

       127.    The allegations of Paragraph 127 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent the allegations of

Paragraph 127 paraphrase or reference the terms of a written document, specifically insurance

contracts, the contents of which speak for themselves and are the best evidence of their terms, and

any allegations inconsistent therewith are denied.

       128.    The allegations of Paragraph 128 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       129.    The allegations of Paragraph 129 are conclusions of law to which no response is

required. To the extent a response is required, they are denied. To the extent Paragraph 129

references the terms of a written document, specifically insurance contracts, the contents of which

speak for itself and are the best evidence of its terms, and any allegations inconsistent therewith

are denied. By way of further answer, Insurers aver that the total of all claims under the Policies,

including claims by loss payees, mortgagees, and additional insureds cannot exceed the limit of

$1,250,000,000.




                                                 22
              Case 20-50454-LSS          Doc 54     Filed 05/06/20      Page 23 of 37




       130.    Insurers deny the allegations set forth in Paragraph 130, except aver that Paragraph

130 references the terms of a written document, the contents of which speak for itself and are the

best evidence of its terms, and any allegations inconsistent therewith are denied.

       131.    The allegations of Paragraph 131 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       132.    The allegations of Paragraph 132 are conclusions of law to which no response is

required. To the extent a response is required, they are denied.

       WHEREFORE, Defendant Insurers respectfully requests that the Court (1) dismiss this

action with prejudice; (2) enter judgment in Insurers’ favor; (3) award Insurers the costs of

defending this action, including its attorney’s fees and expenses; and (4) grant Insurers such other

and further relief as the Court may deem just and proper.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       The Intervenor Complaint fails, in whole or in part, to state a claim against Insurers upon

which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       All claims against Insurers are subject to the terms, conditions, exclusions, limitations,

deductibles, limits and sub-limits of liability contained in the Policies.

                               THIRD AFFIRMATIVE DEFENSE

       All claims against Insurers are barred, in whole or in part, by the equitable doctrines of

laches, estoppel, waiver, and/or unclean hands.

                             FOURTH AFFIRMATIVE DEFENSE




                                                  23
              Case 20-50454-LSS            Doc 54     Filed 05/06/20     Page 24 of 37




       ICBCS’s claims against Insurers are barred, in whole or in part, by ICBCS’s failure to meet

all Policy conditions precedent to the recovery they seek under the Policies.

                                 FIFTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, such coverage is subject to the terms, conditions,

limitations, and exclusions of the Policies at issue herein and/or by public policy and/or by express

provision of law, including, but not limited to, the following:

               4.         PERILS EXCLUDED

                          This Section of the Policy does not insure against:

                      d)         gradual deterioration, depletion, rust or gradual corrosion;
                                 ordinary wear and tear; inherent vice or latent defect;

                          The exclusions of faulty or defective workmanship, material,
                          construction or design and inherent vice or latent defect, shall not
                          apply to the mechanical or electrical breakdown of an Object;
                          however, Insurers shall not be liable for the costs of rectifying or
                          making good such faulty or defective workmanship, material,
                          construction or design.

                                               ***

                          With respect to d) through g) above, it is understood and agreed that
                          if physical damage not excluded by this Policy results, then only that
                          resulting loss or damage is insured.

                                 SIXTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, recovery is limited by all applicable deductibles,

limits, and sub-limits.

                               SEVENTH AFFIRMATIVE DEFENSE




                                                     24
             Case 20-50454-LSS          Doc 54      Filed 05/06/20     Page 25 of 37




       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, priority of payment is limited by the following “Named

Insured,” “Additional Insureds” and “Lender Loss Payable” provisions:

               1.      NAMED INSURED AND ADDRESS

                       PES Energy Inc.; PES Ultimate Holdings, LLC and any
                       subsidiary, affiliated, associated, or allied company, corporation,
                       firm, organization, and the Insured's interest in partnerships and/or
                       joint ventures, and/or any owned (wholly or partially) or controlled
                       company(ies) where the Insured maintains an interest as now or
                       hereafter constituted or acquired; and any other party or interest that
                       the Insured is required by contract or agreement to insure; including
                       but not limited to the following:

                       North Yard Financing, LLC
                       North Yard GP, LLC
                       North Yard Logistics, L.P.
                       PES Administrative Services, LLC
                       PES Holdings, LLC
                       PES Intermediate, LLC
                       PES Inventory Company, LLC
                       PES Logistics GP, LLC
                       PES Logistics Partners, L.P.
                       PESRM Holdings, LLC
                       Philadelphia Energy Solutions Inc.
                       Philadelphia Energy Solutions LLC
                       Philadelphia Energy Solutions Refining and Marketing LLC

                       all hereafter referred to as the "Insured."

                       Address:                         3144 West Passyunk Avenue
                                                        Philadelphia, PA 19145

                       Additional lnsured(s):           As designated by the Named Insured
                                                        or as endorsed hereon.

                                             ***

                               GENERAL CONDITIONS

               5.      ADDITIONAL INSURED(S)




                                                   25
Case 20-50454-LSS        Doc 54     Filed 05/06/20      Page 26 of 37




        It is agreed that the unqualified word "Insured" wherever used
        includes any person or organization to whom or to which the Insured
        is obligated by virtue of a written contract to name such person or
        organization as an Additional Insured, but only with respect to
        operations performed by or obligations required of the Insured to or
        for the Additional Insured under the terms and conditions of said
        contract.

 The limits and/or coverage available to the Additional Insured shall be those
 agreed to by virtue of a written contract between the Insured and such
 Additional Insured but in no event to exceed the limits in aggregate and
 coverages provided by this Policy. Furthermore, but only to the extent
 required by contract, this Policy will respond primary to and without
 contribution from any valid and collective insurance of such Additional
 Insured.

                             ***

 33.    LENDERS LOSS PAYABLE CLAUSE

        a) Loss or damage, if any, under this Policy, shall be paid to any
        lender designated by the Insured and in possession of a written
        contract, hereinafter referred to as "the Lender", as their interests
        may appear, its successors and assigns in whatever form or capacity
        its interests may appear and whether said interest be vested in said
        Lender in its individual or in its disclosed or undisclosed fiduciary
        or representative capacity, or otherwise, or vested in a nominee or
        trustee of said Lender.

        b) The insurance under this Policy, or any rider or endorsement
        attached thereto, as to the interest only of the Lender, its successors
        and assigns, shall not be invalidated nor suspended: (a) by any
        error, omission, or chance respecting the ownership, description,
        possession, or location of the subject of the insurance or the interest
        therein, or the title thereto; (b) by the commencement of foreclosure
        proceedings or the giving of notice of sale of any of the property
        covered by this Policy by virtue of any mortgage or trust deed; (c)
        by any breach of warranty, act, omission, neglect or non-
        compliance with any of the provisions of this Policy, including any
        and all riders now or hereafter attached thereto, by the Named
        Insured, the borrower, mortgagor, trustor, vendee, owner, tenant,
        warehouseman, custodian, occupant, or by the agents of either or
        any of them or by the happening of any event permitted by them or
        either of them, or their agents, or which they failed to prevent,
        whether occurring before or after the attachment of this clause, or
        whether before or after a loss, which under the provisions of this



                                   26
              Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 27 of 37




                       Policy of insurance or of any rider or endorsement attached thereto
                       would invalidate or suspend the insurance as to the Named Insured,
                       excluding herefrom, however, any acts or omissions of the Lender
                       while exercising active control and management of the property.

       Furthermore, as an Additional Insured, coverage for ICBCS’s claims is only with respect
to operations performed by or obligations required of the Insured to or for the Additional Insured
under the terms and conditions of said contract.

                             EIGHTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, to the extent that PES sold

the insured Property and thus, cannot assign its claims pursuant to the following provisions:

                                  GENERAL CONDITIONS

               The following conditions apply to all sections of the Policy, except where
               noted. The terms and conditions of the various sections and/or sub-sections
               of this Policy shall supersede those set forth in these general conditions
               wherever the same may conflict.

                                            ***

               38.     ASSIGNMENT

                       Assignment of interest under this Policy shall not bind the Insurers
                       without their specific prior agreement.

                              NINTH AFFIRMATIVE DEFENSE

        PES did not seek permission to assign any interest under the Policies and therefore any

losses under the Policies may not be assigned.

                             TENTH AFFIRMATIVE DEFENSE

        ICBCS cannot recover for losses that had not accrued at the time the insured Property was

sold.

                           ELEVENTH AFFIRMATIVE DEFENSE




                                                  27
             Case 20-50454-LSS         Doc 54     Filed 05/06/20     Page 28 of 37




       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, coverage for Expense to Reduce Loss is limited by

the following language:

       SECTION II - TIME ELEMENT COVERAGE


       5.      Expenses to Reduce Loss

               This Section of the Policy also covers such expenses as are necessarily
               incurred for the purpose of reducing loss under this Policy and such
               expenses, in excess of Normal, as would necessarily be incurred in replacing
               any finished stock used by the Insured to reduce loss under this Policy; but
               in no event shall the aggregate of such expenses exceed the amount by
               which the loss under this Policy is thereby reduced.



                           TWELFTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, coverage for Demurrage costs is limited by the

following language:

       SECTION III – COVERAGE EXTENSIONS

       8.      DEMURRAGE

       This Policy covers demurrage charges incurred by the Insured as a result of a delay
       in loading or unloading of vessels, containers, rail cars or other transportation or
       storage mediums due to physical loss as insured by this Policy, subject to the
       sublimit stated in the Declarations. The term "demurrage" is defined as the
       additional cost of expense incurred by the Insured or the Insured's loss of dispatch
       credit.


                          THIRTEENTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, coverage for Port Blockage Expenses is limited by the

following language:


                                                28
              Case 20-50454-LSS         Doc 54      Filed 05/06/20     Page 29 of 37




       SECTION III – COVERAGE EXTENSIONS

       19. PORT BLOCKAGE

        This policy is extended to include, subject to the sublimit stated in the Declarations, loss
resulting from:
        a)      vessels or conveyances being denied access to or egress from a Facility of
                the Insured or a third party due to or arising out of physical loss of or
                physical damage to any property, including, but not limited to, the sinking
                or abandonment of any vessel, conveyance or other property which blocks
                access to or renders non-operation a Facility.

                                                ***


                         FOURTEENTH AFFIRMATIVE DEFENSE

       Insurers deny that coverage exists under the Policies for all or any portion of ICBCS’s

claim, but to the extent any coverage exists, coverage for Transit Expenses is limited by the

following language:

       SECTION III – COVERAGE EXTENSIONS

       22. TRANSIT

           This Policy insures physical loss or damage up to the sublimit stated in the
           Declarations to Property Insured while in transit by an insured peril (including
           general average and salvage charges) within the Territorial Limits as defined
           herein. In addition, the loss resulting from the necessary interruption of business
           and/or Extra Expense resulting from physical loss or damage to property in
           transit is covered.

           Transit means all shipments within and between the territory of this Policy,
           including intercoastal and inland waterways, but not ocean marine transit, by any
           means of conveyance, from the time the property is moved for purpose of
           loading and continuously thereafter while awaiting and during loading and
           unloading and in temporary storage, including temporary storage on any
           conveyance, including during deviation, delay and consignment until safely
           delivered into place of final destination.

                                             ***


                           FIFTEENTH AFFIRMATIVE DEFENSE



                                                   29
             Case 20-50454-LSS         Doc 54      Filed 05/06/20     Page 30 of 37




       Insurers deny that coverage exists under the Policies for all or any portion of the claim for

time element, but to the extent any coverage exists, recovery for Tine Element losses is limited by

the following provisions:

                    SECTION II - TIME ELEMENT COVERAGE

               1.     BUSINESS INTERRUPTION

                      This Section of the Policy covers actual loss sustained by the Insured
                      resulting from the necessary interruption of business caused by
                      direct physical loss or damage, by a peril insured against, to property
                      insured herein, occurring during the Term of Insurance.

                                           ***

               8.     BASIS OF RECOVERY

                      a)      Recovery in the event of loss hereunder shall be the actual
                              loss sustained by the Insured directly resulting from such
                              interruption of business, but not exceeding the reduction in
                              gross earnings less charges and expenses which do not
                              necessarily continue during the interruption of business, not
                              exceeding the Period of Indemnity as defined herein. Due
                              consideration shall be given to:

                              (1)     the continuation of normal charges and expenses,
                                      including payroll expense, to the extent necessary to
                                      resume operations of the Insured with the same
                                      quality of service which existed immediately
                                      preceding the loss; and

                              (2)     as respects property insured hereunder while in the
                                      course of construction, erection, installation or
                                      assembly, the available experience of the business
                                      after completion of the construction, erection,
                                      installation or assembly.

                      b)      It is a condition of the insurance under this Section II that if
                              the Insured could reduce the loss resulting from the
                              interruption of business by:




                                                 30
Case 20-50454-LSS       Doc 54    Filed 05/06/20     Page 31 of 37




             (1)      complete or partial resumption of operation of the
                      property herein described, whether damaged or not,
                      or

             (2)      making use of Raw Stock, Stock in Progress or
                      Finished Stock at the locations described herein or
                      elsewhere, or

             (3)      making use of Merchandise at the locations
                      described herein or elsewhere, or

             (4)      making use of other property at the locations
                      described herein or elsewhere,

      Such reduction shall be taken into account in arriving at the amount
      of loss hereunder.

      Notwithstanding any provisions to the contrary,

      (1)    gross earnings coverage based upon loss of production at the
             impacted refinery shall be valued with the prevailing daily
             market pricing during the interruption of the business.

      (2)    if as a result of the loss, other refineries increase production
             and realize incremental earnings during the Period of
             Indemnity, such incremental earnings shall be credited
             against the Bl claim value at the impacted refinery.

      (3)    additional revenue generated by non-impacted facilities
             (other than the amount specified in item 2 above) resulting
             from increased commodity market pricing during the Period
             of Indemnity shall not be used to offset the value of the
             claim.

      c)     Extra Expense

             Extra Expense means the total cost of conducting the
             Insured's business during the period of restoration which
             exceeds the cost of conducting such business that would
             have been incurred had no loss occurred, but excluding

                   (1) any direct or indirect expense for physical property
                   unless incurred to reduce Extra Expense loss, and then
                   not to exceed the amount by which such loss is reduced
                   with due consideration for the salvage value of such
                   property, and


                                 31
Case 20-50454-LSS        Doc 54     Filed 05/06/20     Page 32 of 37




                    (2) any loss of Gross Earnings


                             ***

 9.    RESUMPTION OF OPERATIONS

       It is a condition of this insurance that if the Insured could reduce the
       loss resulting from the interruption of business,

       a)     by complete or partial resumption of operation of the
              property herein described, whether damaged or not, or

       b)     by making use of other property at the location of the loss or
              damage or elsewhere, or

       c)     by making use of Stock (Raw, In Process or Finished) at the
              location of the loss or damage or elsewhere,

       then such reduction shall be taken into account in arriving at the
       amount of loss hereunder.

                             ***

 10.   DEFINITIONS

       a)     Gross Earnings

              For the purpose of this insurance, "Gross Earnings" are
              defined as the sum of:

              (1)      The total net sales value of production

              (2)      Total net sales of merchandise, and

              (3)      Other earnings derived from operations of the
                       business;

              less the cost of:

              (1)      raw stock from which such production is derived,

              (2)      supplies consisting of materials consumed directly in
                       the conversion of such raw stock, or in supplying the
                       services sold by the Insured, but limited to the cost


                                   32
              Case 20-50454-LSS         Doc 54      Filed 05/06/20    Page 33 of 37




                                      of materials consumed that do not continue under
                                      contract.

                               (3)    Merchandise sold, including packaging materials
                                      therefore, and

                               (4)    Service(s) purchased from outsiders (not employees
                                      of the Insured) for resale which do not continue
                                      under contract.

                               No other costs shall be deducted in determining gross
                               earnings.

                       b)      Normal

                               The condition that would have existed had no loss occurred.

                       c)      Period of Indemnity

                               The period of time commencing with the date of the direct
                               physical loss or damage but not exceeding the length of time
                               as would be required, with the exercise of due diligence and
                               dispatch, to rebuild, repair or replace the lost, destroyed or
                               damaged property and not limited by the expiration of this
                               Policy. However, Insurers' liability for loss shall not exceed
                               a period of indemnity of twenty-four (24) months after
                               application of the Retentions.

                                            ***

               11.     EXCLUSIONS

                                              ***

                       g)      Any loss during any period in which goods would not have
                               been produced or operations or services would not have been
                               maintained, for any loss or reason other than direct physical
                               loss or damage resulting from covered causes of loss.

                            SIXTEENTH AFFIRMATIVE DEFENSE

       Under the Policies’ Time Element Coverage, ICBCS is only entitled to its actual loss

sustained resulting directly from the interruption of business.

                        SEVENTEENTH AFFIRMATIVE DEFENSE



                                                  33
              Case 20-50454-LSS         Doc 54      Filed 05/06/20    Page 34 of 37




        The Policies exclude from the calculation of actual loss sustained, those charges and costs

that do not continue during the period of interruption.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        ICBCS’s time element losses did not accrue at the time of the incident, but accrue each day

that the interruption of business occurs.

                          NINETEENTH AFFIRMATIVE DEFENSE

        The Policies value the lost production of the refinery by using the prevailing daily market

pricing during the interruption of the business.

                          TWENTIETH AFFIRMATIVE DEFENSE

        The Time Element coverage under the Policies does not cover any loss during any period

in which the facility would not have been in operation or services would not have been maintained,

for any loss or reason other than direct physical loss or damage resulting from a covered cause of

loss.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

        ICBCS has failed to fully document, support or otherwise prove all of its claimed damages.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        ICBCS’s claims are barred by its failure to mitigate damages.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, to the extent that there are

other insurance or contracts of indemnity applicable to the underlying matters, claims, or losses.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, to the extent that ICBCS

failed to cooperate with Insurers in performing all acts and conditions as required by the Policies.



                                                   34
              Case 20-50454-LSS          Doc 54      Filed 05/06/20      Page 35 of 37




                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

        ICBCS is not entitled to recover from Insurers its costs, expenses, legal and/or attorney’s

fees.

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred or vitiated, in whole or in part, to the extent

there have been any material misrepresentations in the submission of the claim.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, because a bona fide dispute

concerning the amount of coverage available under the Policies existed between the parties and,

therefore, Insurers had a reasonable basis to investigate ICBCS’s claims.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, because a bona fide dispute

concerning the amount of coverage available under the Policies existed between the parties and,

therefore, Insurers had a reasonable basis to deny payment of certain costs claimed by ICBCS.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

        ICBCS’s claims against Insurers are barred, in whole or in part, to the extent ICBCS’s

request for damages is speculative and conjectural.

                            THIRTIETH AFFIRMATIVE DEFENSE

        Insurers reserve the right to assert any and all additional affirmative defenses as may be

revealed by further discovery and/or investigation.

                          THIRTY-FIRST AFFIRMATIVE DEFENSE

        The liability of an insurer under the Policies is several and not joint with other insurers. An

insurer is liable only for the proportion of liability it has underwritten.




                                                  35
             Case 20-50454-LSS          Doc 54     Filed 05/06/20     Page 36 of 37




                       THIRTY-SECOND AFFIRMATIVE DEFENSE

       Any paragraph or allegation set forth in the Complaint not expressly admitted by Insurers,

and for which no other response is set forth herein, is expressly denied.


Dated: May 6, 2020                    HOGAN MCDANIEL

                                      /s/ Garvan F. McDaniel________

                                      Garvan F. McDaniel (#4167)
                                      1311 Delaware Avenue
                                      Wilmington, Delaware 19806
                                      Telephone 302-656-7540
                                      gmcdaniel@dkhogan.com

                                      Co-Counsel for Defendant Insurers

                                      -and-

                                      WILMER CUTLER PICKERING HALE
                                      AND DORR LLP

                                      Craig Goldblatt [Del. Bar. No. 6665]
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      Telephone: 202-663-6000
                                      Craig.Goldblatt@wilmerhale.com

                                      Benjamin W. Loveland
                                      60 State Street
                                      Boston, MA 02109
                                      Telephone: 617-526-6000
                                      Benjamin.Loveland@wilmerhale.com

                                      Co-Counsel for Defendant Insurers

                                      -and-

                                      ZELLE LLP

                                      Jonathan R. MacBride
                                      1635 Market Street, Suite 1600
                                      Philadelphia, PA 19103
                                      Telephone: 484-532-5330
                                      jmacbride@zelle.com


                                                 36
Case 20-50454-LSS    Doc 54    Filed 05/06/20   Page 37 of 37




                    Mathew Gonzalez
                    45 Broadway, Suite 920
                    New York, NY 10006
                    Telephone 646-876-4410
                    mgonzalez@zelle.com


                    Co-Counsel for Defendant Insurers




                              37
